                          Case 2:15-cv-05346-CJC-E Document 496-22 Filed 04/12/21 Page 1 of 5 Page ID
                                                          #:35986



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “21”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
           Case 2:15-cv-05346-CJC-E Document 496-22 Filed 04/12/21 Page 2 of 5 Page ID
                                           #:35987



       1
                                UNITED STATES DISTRICT COURT FOR THE
       2                           CENTRAL DISTRICT OF CALIFORNIA
       3
                                                                   )
       4       T.P., et al.,                                       ) Case No.: 15-cv-5346-R
       5                                                           )
                                 Plaintiffs,                       )   DECLARATION OF L.A. IN
       6
                                                                   )   SUPPORT OF PLAINTIFFS'
       7                  v.                                       )   OPPOSITION TO MOTIONS
       8                                                           )   FOR SUMMARY JUDGMENT
               WALT DISNEY PARKS                         AND       )
       9       RESORTS U.S. INC.,                                  )    Date: May 3, 2021
      10                                                           )    Time: 1:30 p.m.
                          Defendant.                               )   Judge: Hon. Cormac J. Carney
      11                                                           )   Trial Date: TBD
~     12       - -- - - - - - - - - - - - _./
=­
c.:   13
::l
0
=:    14             I am known in this action as L.A. whose full name appears at the signature
"~<   15      line below, declare and state as follows:
-
~

~
<
      16             1.        I am over the age of 18 years and of sound mind. I understand the
"
0
Q
      17      obligation of the oath and am competent to testify as to the matters set forth in this
      18      declaration, which are within my personal knowledge.
      19             2.        I am the mother ofT.A. I am his primary caregiver.
      20             3.        Like any parent, I want to see my child happy and have his best
      21      interests at heart.
      22             4.        T.A. is 23 years old. He resides with his brother and me in Cresskill,
      23      New Jersey.
      24             5.        T.A. has been diagnosed with Developmental Delay and Autism
      25      Disorder and Obsessive-Compulsive Disorder. He is an adult with a mental age
      26      between 1-3 years of age. His language skills are extremely limited. He can never
      27      be left alone, even to cross a street.
      28
                                                            Page 1
                Declaration of LA in Support of Plaintiffs' Oppositions to Motions for Summary Judgment
                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-R
                                                   Exhibit 21
         Case 2:15-cv-05346-CJC-E Document 496-22 Filed 04/12/21 Page 3 of 5 Page ID
                                         #:35988



         1           6.       From the age of three T.A. has received Applied Behavior Analysis
         2   and special education services due to his disability. He continues to receive ABA
         3   therapy as an adult at the lEA school. Online learning over the past year has been
         4   even more difficult for him since he has been unable to receive many hours of in­
         5   home treatment and one on one treatment at school. It caused him to regress in
         6   some aspects.
         7           7.       T.A. does not understand the concept of having a scheduled event
         8   interrupted or cancelled by unforeseen circumstances His behavior centers around
         9   routines, such as eating only chicken nuggets for lunch and dinner every day.
        10   Despite years of therapy, progress getting T.A. to eat vegetables, is sporadic.
        11           8.        My son will experience a meltdown if required to wait more than 10­
~       12    15 minutes or if he finds out a scheduled activity cannot take place. He typically
l:l..
c.:
0
        13   expresses his frustration by engaging in self injurious behavior and screaming,
0
0:::
~
        14   yelling, hitting himself or striking me.
~       15           9.       T.A. is able to tolerate car rides provided there is not stop and go
<:
-
~

~
<:
~
        16   traffic. He can also tolerate plane rides of 4-5 hours.
0       17           10.      As a family, we also had several years where we visited Disney World
Q
        18   for one week at a time when Thomas was very young.
        19           11.      T.A. has gone on family vacations with my parents and my sister's
        20   family to California for serval years (5-10) before 2014. During these two-week
        21   family vacations, we would stay together in a rented house. Trips would be made to
        22   attractions including Knotts Berry Farm, Legoland, the San Diego Zoo and
        23   Disneyland and California Adventure. Every year we visited California would
        24   include a Disneyland visit. My son had uniformly favorable experiences at Disney
        25   theme parks prior to our 2014 visit to Disney World.
        26
        27
        28
                                                                  Page 2
               Declaration of LA in Support of Plaintiffs' Oppositions to Motions for Summary Judgment
               T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. lS-CV-S346-R
                                                      Exhibit 21
         Case 2:15-cv-05346-CJC-E Document 496-22 Filed 04/12/21 Page 4 of 5 Page ID
                                         #:35989




         1            12.    In the context of a theme park like Disneyland, a delay over more than
         2    15 minutes to get on a ride he anticipated going on is very distressing to T.A. and
         3    can lead to a meltdown by T.A
         4            13.    In the summer of 20 14, we decided to take our family vacation to
         5    Disney World. On August 20,2014, I took T.A., along with his brother and my
         6    parents and flew to Florida. We stayed at a Disney hotel. I was not aware prior
         7    going to Epcot of the DAS program Disney had initiated.
         8            14.   I inquired at the hotel to an employee about obtaining a disability pass
         9    for T.A. I was told that would have to be done at Epcot.
        10            15.    We entered Epcot from a small entrance near the hotel. The first
        11    employee I spoke with about the disability pass needed to get a supervisor to come
~       12    to our location to explain it. We waited approximately 30 minutes for the
Q..

c=      13    supervisor to arrive. The supervisor I spoke with used a harsh scolding tone when
::J
0
=:      14    he saw T.A. was getting upset.
~

~       15            16.   Due to the harsh tone and having to wait 30 minutes, T.A. had a
«
-«
...:l
...:l

~
        16    meltdown where he hit himself and attacked me out of frustration.
0
Q
        17            17.    We were able to use the passes provided to us to go on three rides
        18    without waiting that afternoon. Then we returned to the hotel.
        19            18.    The following day we visited the Magic Kingdom, where I received a
        20    more complete explanation as to how the DAS functioned. We were provided with
        21    additional passes for the day at guest services, in addition to being given the DAS.
        22            19.   I recall going on Splash Mountain and Space Mountain on August 21,
        23    2014.
        24            20.   Using the DAS return system was frustrating to T.A. because only one
        25   ride can be reserved at a time. One ride must be completed before getting a return
        26   time for another ride. He has an order he likes to go on for Disney rides.
        27
        28
                                                             Page 3
               Declaration of L.A. in Support of Plaintiffs' Oppositions to Motions for Summary Judgment
               T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                          Case No. 15-CV-5346-R
                                                  Exhibit 21
         Case 2:15-cv-05346-CJC-E Document 496-22 Filed 04/12/21 Page 5 of 5 Page ID
                                         #:35990



         1          21.      For T.A. the DAS still involves a significant amount of waiting for a
         2   desired ride. T.A. does not understand the concept of waiting to go on a ride or
         3   walking around the park to get a snack waiting for the ride.
         4          22.      While there may be shows and some rides which can be accessed with
         5   the DAS which have a wait time of 15 minutes or less, that has no value to T.A. if
         6   he does not enjoy the ride or show in the first place.
         7          23.      I understand that Disney does sometimes offer guests re-admission
         8   passes . If we were provided 5 re-admission passes per visit I believe that would
         9   accommodate my son's disability .
        10          24.     The negative experience at Disney World in August 2014 with the
        11   DAS has deterred me from wanting to go back to Disneyland/California Adventure
~       12   with T.A. It has also deterred me from taking him back to Disney World. If assured
Q.,
Q.,
:::;)
        13   of proper accommodations for T.A. in the future, I would like to return to these
0
IX
I.-'
        14   theme parks.
~       15          25.      I declare under penalty of perjury under the laws of the State of New
<
-
~

~
<
c.:l
        16   Jersey and the United States of America that the foregoing is true and correct.
0       17          Dated: April 12,2021 at Cresskill, New Jersey
Q

        18                                                                    L.A.

        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
                                                           Page 4
               Declaration of LA in Support of Plaintiffs' Oppositions to Motions for Summary Judgment
               T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. lS-CV-S346-R
                                                 Exhibit 21
